DETAILED ACTION

Status of Claims
Claims 1-4 have been rejected.
Claims 5-8 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 07/24/2020 have been withdrawn in view of the Claim Amendment filed 11/23/2020.

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,407,555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejections on the ground of nonstatutory double patenting based on U.S. Patent No. 10,407,555 (INAGAKI ET AL) in the previous Office Action mailed 11/23/2020 have been withdrawn in view of the Terminal Disclaimer filed 11/23/2020.


Claims 1-4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
	• claims 1-20 of U.S. Patent No. 10,941,244 (INAGAKI ET AL) (previously Application No. 16/089,693 (US 2019/0106534)),
	in view of SAKELLARIDES ET AL (US 2014/0004286).
	U.S. Patent No. 10,941,244 claims a biaxially oriented polyester film derived mainly from furandicarboxylic acid and ethylene glycol, wherein the film has a plane orientation coefficient, thickness, and heat shrinkage in both the machine and transverse directions as recited in application claims 1-4.  However, U.S. Patent No. 10,941,244 does not specifically claim the recited oxygen permeability or the recited inorganic compound layer or barrier properties.
	SAKELLARIDES ET AL ‘286 discloses a barrier film, wherein the barrier film comprises: an at least partially bio-based crystallizable polyester layer (12) (e.g., polyethylene-2,5-furandicarboxylate (PEF), etc.) which is biaxially oriented; and a barrier layer (17) (e.g., aluminum oxide, silicon oxide, etc.) on one surface of polyester layer (12); wherein the barrier film preferably has an oxygen transmission rate of preferably 31 cc/m2/day or less at 23ºC and 0% humidity.  The barrier film optionally comprises an adhesion promoting layer (16) on the side of layer (12) opposite barrier layer (17) to facilitate bonding to additional layers, and/or other optional layers.  The barrier layer (17) is optionally printed or further coated.  (entire document, e.g., Figure 1; paragraph 0009, 0026, 0043, 0048, 0052-0053, 0055, 0062, 0065, 0067, 0070, 0072-0075, 0082, etc.)  
 	Regarding claims 1-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize biaxially oriented PEF films as claimed in U.S. Patent No. 10,941,244 as layer (12) in PEF-based barrier films in accordance 
 
*   *   *   *   *

Claims 1-4 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
	• claims 1-15 of copending Application No. 16/066,232 (US 2020/0269560) 
(INAGAKI ET AL);
		or
	• claims 1-4 of copending Application No. 16/490,307 (US 2019/0389189) 
(INAGAKI ET AL);
		or
	• claims 1-14 of copending Application No. 16/490,207 (US 2021/00016484) 
(HAYAKAWA ET AL);
		or
	• claims 1-20 of copending Application No. 17/162,351 (US 2021/0147618) 
(INAGAKI ET AL);
	in view of SAKELLARIDES ET AL (US 2014/0004286).
	Copending Application No. 16/066,232 claims a biaxially oriented polyester film derived mainly from furandicarboxylic acid and ethylene glycol, wherein the film has a plane orientation coefficient, thickness, oxygen permeability, and heat shrinkage in both the machine and transverse directions as recited in application claims 1-4.  However, copending Application No. 
	Copending Application Nos. 16/490,307 and 16/490,205 each claim a biaxially oriented polyester film derived mainly from furandicarboxylic acid and ethylene glycol, wherein the film has a plane orientation coefficient, thickness, oxygen permeability, and heat shrinkage in both the machine and transverse directions as recited in application claims 1-4.  However, copending Application Nos. 16/490,307 and 16/490,205 do not specifically claim the recited inorganic compound layer.
	Copending Application No. 17/162,351 claims a biaxially oriented polyester film derived mainly from furandicarboxylic acid and ethylene glycol, wherein the film has a plane orientation coefficient, thickness, and heat shrinkage in both the machine and transverse directions as recited in application claims 1-4.  However, copending Application No. 17/162,351 does not specifically claim the recited inorganic compound layer.
	SAKELLARIDES ET AL ‘286 discloses a barrier film, wherein the barrier film comprises: an at least partially bio-based crystallizable polyester layer (12) (e.g., polyethylene-2,5-furandicarboxylate (PEF), etc.) which is biaxially oriented; and a barrier layer (17) (e.g., aluminum oxide, silicon oxide, etc.) on one surface of polyester layer (12); wherein the barrier film preferably has an oxygen transmission rate of preferably 31 cc/m2/day or less at 23ºC and 0% humidity.  The barrier film optionally comprises an adhesion promoting layer (16) on the side of layer (12) opposite barrier layer (17) to facilitate bonding to additional layers, and/or other optional layers.  The barrier layer (17) is optionally printed or further coated.  (entire document, e.g., Figure 1; paragraph 0009, 0026, 0043, 0048, 0052-0053, 0055, 0062, 0065, 0067, 0070, 0072-0075, 0082, etc.)  

 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 based on CARMAN, JR ET AL (US 2013/0095271) in the previous Office Action have been withdrawn in view of Applicant’s arguments filed 06/24/2021 and the first HAYAKAWA Declarations filed 11/23/2021 and the second HAYAKAWA Declaration filed 06/24/2021.

*   *   *   *   *

The rejections under 35 U.S.C. 103 based on WO 2016/032330 (KOLSTAD-WO ‘330) in the previous Office Action have been withdrawn in view of Applicant’s arguments filed 06/24/2021 and the first HAYAKAWA Declarations filed 11/23/2021 and the second HAYAKAWA Declaration filed 06/24/2021.

Response to Arguments
Applicant’s arguments filed 06/24/2021 and the first HAYAKAWA Declarations filed 11/23/2021 and the second HAYAKAWA Declaration filed 06/24/2021 have been fully considered and are persuasive.  
  	The cited references do not disclose or suggest the recited range of planar orientation coefficients specifically for PEF films, since: (i) PEF films have thermal and/or crystallization characteristics which materially differ from PET films, and therefore teachings directed to PET and other polyester films are not necessarily or automatically applicable to PEF films with respect to planar orientation coefficients; and (ii) biaxial orientation processes for PEF films disclosed in the cited references do not necessarily produce films with the recited range of planar orientation coefficients.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	JP 2003-200546 and JP 4470491 (B) and JP 3982385 (B) and CN 103459148 (A) and CN 101899145 (A) disclose oriented PEF films, but do not disclose specific planar orientation coefficients.
	CN 104955646 (A) and CN 105143967 (A) and CN 104053535 (A) disclose oriented polyester films with specific planar orientation coefficients, but do not discuss PEF films.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 28 2020

/Vivian Chen/
Primary Examiner, Art Unit 1787